Exhibit 10.1

 

AMENDMENT NO. 1 TO COMMON STOCK PURCHASE WARRANT

 

This AMENDMENT NO. 1 TO COMMON STOCK PURCHASE WARRANT (the “Amendment”) is
entered into as of June 24, 2005 by and among EXACT Sciences Corporation, a
Delaware corporation (the “Company”) and Laboratory Corporation of America
Holdings, Inc. as the holder of the Company’s Common Stock Purchase Warrant
issued on June 26, 2002 (the “Warrant”).

 

RECITALS

 

A.            The Company issued the Warrant to the Holder, in connection with
that certain License Agreement between the Company and the Holder, dated as of
June 26, 2002 (the “License Agreement”), to acquire 1,000,000 shares of Common
Stock of the Company, at an exercise price of $16.09 per share, for a period of
three (3) years from the date of issuance thereof.

 

B.            The License Agreement was subsequently amended on January 19, 2004
to, among other things, extend the period of exclusivity under the License
Agreement to August 13, 2008.

 

C.            In order to promote and support the activities and programs
contemplated by the parties to be performed by the Holder in an effort to
increase the commercial sales of the Assay (as defined in the License Agreement,
as amended) during the exclusivity period under the License Agreement, the
Company and the Holder hereby desire to amend the Warrant pursuant to Section 14
of the Warrant, on the terms and conditions set forth herein, to extend the term
of the Warrant to August 13, 2008.

 

NOW, THEREFORE, BE IT RESOLVED, that for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.             Increase in Term.  Notwithstanding anything to contrary set forth
in the Warrant, the term of the Warrant is hereby extended to the close of
business on August 13, 2008, and Section 6 of the Warrant is hereby amended and
restated in its entirety as follows:

 

“6.           Expiration Date. This Warrant shall expire at the close of
business on August 13, 2008 and shall be void thereafter.”

 

2.             No Further Amendment.  Except as amended hereby, the Warrant
shall remain in full force and effect.

 

3.             Successors and Assign.  This Amendment shall be binding upon the
Company’s successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.

 

[Remainder of Page Intentionally Left Blank]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

 

EXACT SCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Harry W. Wilcox, III

 

 

Name: Harry W. Wilcox, III

 

Title: Senior Vice President, Chief Financial Officer
and Treasurer

 

 

 

 

 

LABORATORY CORPORATION OF AMERICA
HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Bradford T. Smith

 

 

Name: Bradford T. Smith

 

Title: Executive Vice President

 

2

--------------------------------------------------------------------------------